by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered November 15, 2005, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction of criminal possession of a weapon in the third degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Gill, 289 AD2d 340 [2001]).
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel (see People v Henry, 95 NY2d 563, 565 [2000]; People v Flores, 84 NY2d 184, 187 [1994]).
The defendant’s contention, raised in his supplemental pro se *759brief, that he was denied access to a law library during his trial, is based on matter dehors the record and is thus not reviewable on direct appeal. The defendant’s contention that the trial court improperly limited his cross-examination of a police witness is unpreserved for appellate review and, in any event, is without merit.
The defendant’s remaining contentions are without merit. Mastro, J.E, Angiolillo, Garni and Eng, JJ., concur.